Citation Nr: 0905139	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-31 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
erectile dysfunction (ED).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

3.  Entitlement to service connection for a left hip 
disorder, claimed as due to the service-connected diabetes 
mellitus (DM) disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from March 1969 to November 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.

The appellant has appealed the initial zero percent 
evaluation assigned to the erectile dysfunction (ED) 
disability when service connection was granted.  The 
appellant is, in effect, asking for a higher rating effective 
from the date service connection was granted.  As such, the 
guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for 
application.  Consequently, the evidence to be considered 
includes that for the entire time period in question, from 
the original grant of service connection for the ED 
disability to the present.

The Board notes that the appellant requested a personal 
hearing at the RO in October 2006, and that he was scheduled 
for such a personal hearing at the RO in November 2006.  
However, the appellant failed to report for that hearing.  As 
no outstanding hearing request exists, the case is now ready 
for appellate review.

The Board also notes that the medical evidence of record 
indicates that the appellant has reported experiencing 
hearing loss and tinnitus that he has related to his military 
service.  The Disability Determination Service (DDS) medical 
evaluation dated in September 2006 indicates that the 
appellant has described an ammunition-related incident that 
resulted in said hearing loss and tinnitus.  In addition, the 
medical evidence of record intimates that the appellant has 
been diagnosed with renal insufficiency and gastroesophageal 
reflux secondary to the appellant's service-connected 
diabetes mellitus (DM).  These matters are REFERRED to the RO 
for appropriate action.  

The claims file does not contain any Statement of the Case 
(SOC) issued in response to the appellant's August 2004 
Notice of Disagreement (NOD) (a VA Form 21-4138 from the 
appellant that indicated he disagreed with the RO's denial of 
his claim for service connection for a left hip disorder 
secondary to the DM disability in a May 2004 rating 
decision).  The Board must therefore remand that issue for 
the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 
238, 240 (1999).

The Board notes that the left hip claim was subsequently 
denied on a new and material evidence basis in a rating 
decision issued in August 2006.  In that rating decision, the 
RO indicated that the May 2004 rating decision was final.  
However, in light of the RO's failure to address the 
appellant's August 2004 NOD, the May 2004 decision is clearly 
not final and analysis of the claim on a new and material 
evidence basis is procedurally incorrect.

The appellant's claim of entitlement to a total disability 
rating based on individual unemployability (TDIU) is 
inextricably intertwined with the claim of entitlement to 
service connection for a left hip disability, as well as the 
questions regarding secondary service connection for renal, 
neurological and gastrointestinal conditions related to the 
diabetes mellitus (DM) disability.  Therefore, consideration 
of the issue of entitlement to TDIU is deferred pending 
completion of the development delineated in the REMAND below.

The issues of entitlement to service connection for a left 
hip disorder and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and these two issues are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Erectile dysfunction is manifested by impotency without 
visible deformity of the penis.

2.  The appellant is currently in receipt of special monthly 
compensation based on loss of use of a creative organ.


CONCLUSION OF LAW

The criteria for an initial compensable rating for the 
erectile dysfunction disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.115b, Diagnostic Code 7599-7522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159.  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The appellant's erectile dysfunction (ED) increased rating 
claim arises from his disagreement with the initial 
evaluation following the grant of service connection for that 
ED disability.  Courts have held that once service connection 
is granted the claim is substantiated, additional notice is 
not required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA for the ED increased rating 
claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did advise the appellant of such information in 
correspondence dated in June 2006.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, private and VA medical treatment records have 
been associated with the claims file.  The appellant was 
afforded VA medical examinations.  The appellant was informed 
about the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed for an increased evaluation for the ED 
disability, as well as the assistance VA would provide.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The appellant was granted service connection for ED in an 
October 2005 rating decision.  After service connection was 
granted, effective in July 2005, a noncompensable evaluation 
was assigned for the ED that was secondary to the DM 
disability.  The appellant contends that he is entitled to a 
higher initial evaluation for this disability. 

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present levels of 
disability is found in the in the reports of the VA 
examinations conducted in July 2005, and in July 2007, and in 
the reports of VA treatment rendered between 2004 and 2006.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A decision of the Court has held that 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The appellant's ED is currently evaluated as noncompensably 
disabling pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 
7599-7522.  Erectile dysfunction is not listed in the Rating 
Schedule; however, when an unlisted condition is encountered, 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27.  As such, the 
appellant's service-connected disability of erectile 
dysfunction has been rated under Diagnostic Code 7522, which 
provides for a 20 percent rating for deformity of the penis 
with loss of erectile power.  Additionally, such Diagnostic 
Code provides that entitlement to special monthly 
compensation under 38 C.F.R. § 3.350 should be considered.

Upon a review of the record, the Board finds that the 
appellant is not entitled to an initial compensable rating 
for ED.  His disability is manifested by impotency without 
visible deformity of the penis.  In recognition of the 
appellant's ED, he was awarded special monthly compensation 
based on loss of use of a creative organ in an August 2007 
rating decision, effective in July 2005, the date of 
diagnosis.

The appellant underwent a VA medical examination in July 
2005; after reviewing medical records and examining the 
appellant, the examiner stated that the appellant had normal 
external genitalia.  The examiner further stated that the 
phallus was normal.  The July 2007 VA examination report also 
includes a notation of ED.  However, the evidence of record, 
to include VA treatment records and VA examination reports, 
is void of any evidence of penile deformity.  As such, the 
appellant is not entitled to an initial compensable rating 
under Diagnostic Code 7522. 

Notwithstanding the above discussion, a rating in excess of 
the currently assigned zero percent evaluation at issue may 
be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected ED disability has presented such an unusual or 
exceptional disability picture at any time as to require an 
extraschedular consideration pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
for the appellant's ED disability, but the required 
manifestations have not been shown in this case (penile 
deformity).  The Board further finds no evidence of an 
exceptional disability picture in this case.  The appellant 
has not required any hospitalization for the ED disability 
and he has not sought frequent treatment (other than ED 
medication) for it.  The appellant has not offered any 
objective evidence of any symptoms due to the claimed 
disability that would render impractical the application of 
the regular schedular standards.  Consequently, the Board 
concludes that a remand for consideration of the assignment 
of an extraschedular rating is not warranted in this case.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996) (When evaluating an 
increased rating claim, it is well established that the Board 
may affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.)

Finally, the Board has considered whether a staged rating 
under Fenderson v. West, 12 Vet. App. 119 (1999), is 
appropriate for the appellant's service-connected ED 
disability; however, the Board finds that the appellant's 
symptomatology for that disability has been stable throughout 
the appeal period in that no penile deformity has ever been 
shown.  As such, a staged rating for this disability is not 
proper. 

In reaching its conclusions as to the appellant's increased 
initial rating claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
since the preponderance of the evidence is against the ED 
increased initial rating claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


ORDER

An initial compensable evaluation for the ED disability is 
denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The evidence of record indicates that the appellant has filed 
a claim for Social Security Administration (SSA) benefits and 
that such benefits were awarded after an initial denial.  The 
appellant has claimed that he has been unable to work due to 
conditions that included his service-connected PTSD 
disability and his left hip condition as of 2004.  However, 
it does not appear that printed copies of all of the of the 
records associated with the original claim for such benefits 
have been associated with the claims file; it is unknown what 
the contents are of the computer disc associated the claims 
file and it is unknown for what conditions the appellant was 
found by SSA to be unable to engage in substantial gainful 
activity.  

The evidence of record indicates that the appellant underwent 
NCS/EMG testing in connection with his August 2007 VA medical 
examination.  However, only a partial report from that 
testing is of record.

Such federal records are deemed to be constructively of 
record in proceedings before the Board and should be obtained 
prior to further review of the claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, printed copies 
of all of the medical records from the SSA pertaining to the 
original claim for disability, and any medical records 
pertaining to any original or continuing award of benefits 
should be requested and associated with the claims file.  In 
addition, the complete August 2007 VA NCS/EMG report should 
be obtained and associated with the claims file.

The appellant is currently service-connected for DM.  The VA 
medical evidence of record indicates that the appellant 
experiences gastrointestinal (reflux), neurological (an 
abnormal gait, distal muscle weakness and hyporeflexia of 
both hands with decreased use of right hand) and 
nephrological (renal insufficiency) problems due to the DM.  
Thus, it appears that the issues of entitlement to secondary 
service connection for these conditions as due to the 
appellant's service-connected DM disability or, in the 
alternative, by way of aggravation, have been raised.  

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).  Judicial interpretation of the matter of secondary 
service connection as embodied in 38 C.F.R. § 3.310 requires 
consideration of whether the service-connected disability 
either causes or aggravates another condition.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation).  There is 
no indication that the RO considered any application of the 
Allen decision to the question of whether the appellant's 
service-connected DM is the etiologic cause of such any 
current pathology.  Further development of the medical 
evidence and adjudication on this basis are therefore 
indicated.  Readjudication on remand should reflect 
consideration of this theory, as well as all other applicable 
theories and Diagnostic Codes.

Finally, the appellant submitted a timely NOD, in August 
2004, in which he specifically stated to his disagreement 
with the RO's denial of service connection for his left hip 
condition which he argued was secondary to his DM disability.  
Because the RO apparently has not yet issued an SOC 
addressing the left hip service connection issue which was 
denied in a May 2004 rating action, the Board must remand the 
that issue to the AMC/RO for issuance of an SOC.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  

The left hip claim and the DM secondary service connection 
claims are inextricably intertwined with the TDIU issue.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2008) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate each of his claims, and of 
what part of such evidence he should 
obtain and what part the Secretary will 
attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
VA and private physicians and/or medical 
facilities that have provided him with 
any treatment for his claimed conditions 
since 2002, and secure all available 
relevant reports not already of record 
from those sources.  In particular, the 
complete August 2007 VA NCS/EMG report 
should be obtained.  To the extent there 
is an attempt to obtain any of these 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

3.  The AMC/RO should contact the SSA to 
obtain official documentation not already 
of record of any pertinent application 
for benefits filed by the appellant, 
including the List of Exhibits associated 
with any SSA Administrative Law Judge 
(ALJ) decision, as well as copies of all 
of the medical records upon which any 
decision concerning the appellant's 
original claim for benefits and 
subsequent grant of, or continuing 
entitlement to, benefits was based.  
Printed copies of all such records, 
including any contained on computer file 
storage media, must be obtained.  All of 
these records are to be associated with 
the claims file.

4.  If any additional development is 
necessary to adjudicate any issue, 
especially in light of any newly received 
treatment records, that development 
should be accomplished.

5.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  The AMC/RO should re-examine the 
appellant's claim of entitlement to 
service connection for a left hip 
disorder, claimed as secondary to the DM 
disability, to include by way of 
aggravation.  If no additional 
development is required, including any 
required notice prescribed by current 
regulations and caselaw, the RO should 
prepare an SOC in accordance with 
38 C.F.R. § 19.29 (2008), unless the 
matter is resolved by granting the 
benefit sought, or by the appellant's 
withdrawal of the NOD.  If, and only if, 
the appellant files a timely substantive 
appeal, should the left hip issue be 
returned to the Board.

7.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's TDIU 
claim.  The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Allen v. Brown, 
7 Vet. App. 439(1995) and Hart v. 
Mansfield, 21 Vet. App. 505 (2007), all 
pertinent versions of the regulations and 
all applicable Diagnostic Codes.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


